12 A.3d 206 (2011)
205 N.J. 73
In the Matter of Anthony L. VELASQUEZ, an Attorney at Law (Attorney No. XXXXXXXXX).
D-40 September Term 2010, 067284
Supreme Court of New Jersey.
February 15, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-245, concluding that ANTHONY L. VELASQUEZ of HAMILTON TOWNSHIP, who was admitted to the bar of this State in 1998, should be reprimanded for violating RPC 8.4(b) (conduct that adversely reflects on an attorney's honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ANTHONY L. VELASQUEZ is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.